IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RANDY ADAMS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0441

STATE OF FLORIDA,
DEPARTMENT OF REVENUE,
CHILD SUPPORT
ENFORCEMENT AND ANGEL
LAJOYCE JAMES,

     Appellees.
_____________________________/

Opinion filed June 13, 2016.

An appeal from the State of Florida, Department of Revenue, Child Support
Enforcement Program.
Ann Coffin, Director.

Randy Adams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee State of Florida, Department of
Revenue.

PER CURIAM.

      The Court having determined that the appeal is untimely, appellee’s Motion

to Dismiss Appeal as Untimely, filed on March 11, 2016, is granted and the appeal

is hereby DISMISSED.

ROWE, KELSEY, and JAY, JJ., CONCUR.